Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed February 15, 2022.
Claims 21-22 have been added.
Claims 1-4, 6-10, and 14-18 have been amended.
Claims 5, 11-13, and 19-20 are in their original presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conlin (US PG Pub. 2013/0197943) in view of Dunleavy (US PG Pub. 2016/0314249), in further view of Johnson (US PG Pub. 2001/0051879) and Natoli (US PG Pub. 2009/0080408) 

Claim 1
	Regarding claim 1, Conlin teaches
A method of providing clinical decision support, comprising:
Par. [0002], “This disclosure relates generally to health care delivery and more particularly to
 systems, methods and media that provide users of a health care system information, such as information relating to laboratory tests and health plans. This disclosure also relates to systems, methods and media that provide decision support to health care providers.”
Receiving, by one or more processors of a test coordination server, a request from a physician device for diagnostic test information associated with a patient, the request including patient data
Par. [0036], “In one embodiment, a health care provider uses an electronic device to access a website for to access patient information, laboratory information and/or health plan information. The health care provider can use the electronic device to determine one or more possible laboratory tests through the website. For example, the health care provider can use the electronic device to select or send medical information--such as one or more 
Determining, by the one or more processors of the test coordination server, one or more diagnostic tests based on the request, wherein each diagnostic test includes at least one test definition
Par. [0036], “In response to receiving the medical information, the server can determine one or more possible laboratory tests. For example, the server may use the received medical information to query a data store comprising a plurality of laboratory tests to determine one or more possible laboratory tests. The determined one or more possible laboratory tests can be based at least in part on the received medical information.”
Par. [0037], “For example, a server may query a data store to determine an alternative laboratory test to recommend for an order for a particular laboratory test. An alternative laboratory test may be based on factors such as evidence based guidelines, patient eligibility, historical medical information, and/or other factors. As another example, an additional laboratory test may be recommended if factors indicate that an additional laboratory test may need to be ordered. Thus, in one embodiment, evidence based guidelines may suggest that an additional laboratory tests should be ordered when a particular laboratory test is ordered.”
The information and evidence based guidelines that are used to determine tests for a patient based on the inputted patient information are considered to be the test definitions.
See also par. [0072]
Generating, by the one or more processors of the test coordination server,
Par. [0037], “In this embodiment, a health care provider can select one or more of the possible laboratory tests and submit an order for the selected tests through the website.”
Receiving, by the one or more processors of the test coordination server, a selection of the one or more diagnostic tests
Par. [0037], “In this embodiment, a health care provider can select one or more of the possible laboratory tests and submit an order for the selected tests through the website. For example, the server may send five possible laboratory tests to the electronic device in response to receiving a list of symptoms from the electronic device. In this embodiment, a health care provider can select one or more of the possible laboratory tests and submit an order for the selected tests through the website.”
Generating, by the one or more processors of the test coordination server, one or more test requisitions based on the request
Par. [0048], “For example, information regarding a laboratory testing order may be sent by the health care provider data store 280 through network 275 the laboratory management data store 205. In this embodiment, the laboratory management data store 205 may store laboratory testing order data to the orders database 245.”
Par. [0106], “For example, a first test and a second test may be presented for a patient. In this embodiment, a first laboratory may perform the first test, a second laboratory may perform the second test, and a third laboratory may perform both the first and the second test. In this embodiment, information may be presented and a decision may be made by a health care provider that the third laboratory should complete the first and second laboratory tests for this order because the third laboratory can perform both tests.”
Par. [0112], “In one embodiment, a laboratory testing facility may be able to access one or more web pages associated with the laboratory benefits organization that provides notification of orders. Information regarding orders may be stored in a data store, such as data store 195 shown in FIG. 1. For example, data store 195 may contain a list of completed orders as well as a list of pending orders that need to be completed.”
Because the laboratory systems have the ability to access pending lab orders from the system, this shows that a lab requisition was generated.
However, Conlin does not teach
Requesting the diagnostic testing from an electronic medical records (EMR) system
Generating, by the one or more processors of the test coordination server, one or more fields of a plurality of graphical user interface (GUI) fields of a GUI, the GUI comprising a hyperlink for accessing capabilities of a test 
Receiving, by the one or more processors of the test coordination server, an activation of the hyperlink
In response to receiving the activation of the hyperlink, generating, by the one or more processors of the test coordination server, a diagnostic testing GUI
Converting, by the one or more processors of the test coordination server, data associated with each of the one or more diagnostic test selection into a test data requisition format associated with a test provider and 
Dunleavy teaches
Requesting the diagnostic testing from an electronic medical records (EMR) system
Par. [0050], “A clinician 406 can also utilize an electronic health record interface or other order entry platform 410 to order an on-demand real-time patient-specific data analysis. An electronic health record (EHR) is an electronic version of a patient's medical history that is maintained by a healthcare provider. In some examples, a healthcare provider is able to look through the patient's medical history using an EHR and, in the same interface, is able to order laboratory work to be performed upon the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Conlin the ability to request the diagnostic testing from an electronic medical records system, as taught by Dunleavy, because it allows the healthcare provider to review the patient’s information and place an order for diagnostic testing in the same interface.
Johnson teaches
Generating, by the one or more processors of the test coordination server, one or more fields of a plurality of graphical user interface (GUI) fields of a GUI, the GUI comprising a hyperlink for accessing capabilities of a test and receiving, by the one or more processors of the test coordination server, an activation of the hyperlink
Par. [0072], “As shown, a plurality of caregiver offices 104 may execute GUI client applications 100. In some embodiments the GUI client applications may interface with a Patient Management System 102, e.g., in order to lookup patient records stored locally. Each GUI client application 100 may be used to enter laboratory requisition information, as described in detail below.”
Fig. 9; Par. [0114], “These functions may be accessed from the Orders drop-down menu, as shown in FIG. 8 or from the Orders desktop menu, as shown 
Among the options in the Orders menu are options to create a requisition.
Selecting the option for creating a requisition in the orders menu will provide access to the GUI for creating a requisition.
In response to receiving the activation of the hyperlink, generating, by the one or more processors of the test coordination server, a diagnostic testing GUI
Fig. 10; Par. [0123], “FIG. 10 illustrates the General page of the Requisition window. Each page may be accessed by clicking on the appropriate tab at the top of the window.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Conlin and Dunleavy the ability to generate a hyperlink on a GUI, receive selection of the hyperlink, and, in response to receiving selection of the GUI, generating a diagnostic testing GUI, as taught by Johnson, because such a GUI allows the system to receive the test requisition information locally at the client device (see Johnson, par. [0072]).
Natoli teaches
Converting, by the one or more processors of the test coordination server, data associated with each of the one or more diagnostic test selection into a test data requisition format associated with a test provider and 
Par. [0035], “The Headwater routers link disparate databases by converting all data or communications from each database into a common canonical form or standard. Thus, each Headwater in essence translates communications or data from the local entity to which it is assigned, into the common standard for communication to other Headwater routers, and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Conlin, Dunleavy, and Johnson the ability to convert the data associated with each of the diagnostic test selections into a test data requisition format associated with a test provider, as taught by Natoli, because the ability of a coordinating server to perform this function “can be used to form a healthcare-specific interoperability platform or Health Information Network that can enable accelerated adoption of healthcare information standards, reduce cost and complexity, and enable computable semantic interoperability that in turn enables sustainable business models.” (Natoli, par. [0055]). 

Claim 2
	Regarding claim 2, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Receiving, by the one or more processors of the test coordination server, one or more results corresponding to each of the one or more test requisitions
Par. [0048], “n another embodiment, information regarding the results of a laboratory test may be sent from laboratory management data store 205 to health care provider data store 280.”
Par. [0113], “In embodiments, one or more notifications may be provided that indicate that test result information is available. For example, a notification may be sent to a health care provider or a physician, or both, and the notification may indicate that one or more test results for a patient associated with the health care provider or physician are available.”
Generating, by the one or more processors of the test coordination server, one or more standardized results based on the received one or more results, wherein the generating of the one or more standardized results includes converting data associated with each result of received one or more results into a uniform data format
Par. [0114], “In one embodiment, data store 195 contains a document--such as an HTML file, a DOC file, a DOCX file, or a PDF file--that the server 190 can send to the tablet computer 130. In other embodiments, data store 195 contains test results data or other medical information, such as information used to customize a test results request. In this embodiment, server 190 queries data store 195 and uses at least some of the information received from data store 195 to generate a customized test results report. The server 190 can send the customized test results report to the table computer 130. A test results report may be sent in any number of formats including, but not limited to, numerical data, plain text, HTML, XML, DOC, DOCX, PDF, XLS, etc. In one embodiment, test results information may be stored in a proprietary format. ”
The ability to convert the reports into any format, including many commonly used formats, shows that the system has the ability to convert the data into a uniform format.
Determining, by the one or more processors of the test coordination server, based on the one or more standardized results and data associated with a plurality of biomarker definitions and related medical conditions, one or more courses of action
Par. [0100], “In an embodiment, decision support may comprise a guideline, including but not limited to a guideline relating to: diagnostic test selection, interpretation of test results, follow on testing, additional tests, laboratory selection, identification of appropriate patients for testing, explanation of test results, insurance coverage and insurance coding. A guideline may comprise background data. A guideline may also be sometimes referred to herein as a policy. An embodiment of the present invention may comprise a guideline or policy, or a plurality of guidelines or policies.”
Par. [0117], “In embodiments, a test results report may contain one or more additional recommended tests based on analysis of the patient information including the test result in view of a policy or policies. For example, based at least in part on the results of the current laboratory test, a determination may be made that one or more additional laboratory tests should be performed. A determination that one or more additional tests are recommended can be based on various sources of medical information. In one embodiment, a determination is made based at least in part on the results of other laboratory tests, such as the results of the same type of laboratory tests that were conducted on other samples or other related laboratory tests. In another embodiment, a determination is made based at least in part on medical history for the patient. One or more tests may be recommended based on evidence based guidelines. In some embodiments, one or more additional tests may be recommended based on other medical literature.”

Claim 3
	Regarding claim 3, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Determining to initialize a diagnostic test order
Par. [0096], “After information is presented to a health care provider, the provider may select one or more tests to be run. In an embodiment, after selection a notification may be provided to one or more users of the laboratory management system. For example, if a nurse originally submits an order for a physician, then the nurse or the physician, or both, may receive a notification that the order has been approved.”
Wherein a test requisition of the one or more test requisitions is based on the diagnostic test order
Par. [0096], “In embodiments where a request contains tests for multiple patients associated with multiple physicians, then each physician may receive a notification associated with his or her patients. For example, a request may contain a laboratory test request for patient A associated with physician A, a laboratory test request for patient B associated with physician A, and a laboratory test request for patient C associated with physician B. In this embodiment, physician A may receive one notification for the laboratory test request associated with patient A and another notification for the laboratory test request associated with patient B.”

Claim 4
	Regarding claim 4, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Determining to request transmission of the one or more test requisitions, wherein the transmitting of the one or more test requisitions is based on the determining whether the user is authorized
Par. [0056], “As one example, a doctor's office 110 may obtain laboratory information using desktop computer 115 to the server 190 through network 105. In this case, the server 190 may process the order at least by querying the data store 195 to verify the identity of the doctor's office and, if the doctor's office is authorized, process the request for information. It should be understood that there can be many other aspects that may need to be stored in the data store 195, such as page image information or access rights information, which can be stored in any appropriate mechanisms or in additional mechanisms in the data store 195.”

Claim 11
	Regarding claim 11, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. However, Conlin does not teach
The plurality of GUI fields being presented in a GUI of the EMR system
Dunleavy teaches
The plurality of GUI fields being presented in a GUI of the EMR system
Par. [0050], “A clinician 406 can also utilize an electronic health record interface or other order entry platform 410 to order an on-demand real-time patient-specific data analysis. An electronic health record (EHR) is an electronic version of a patient's medical history that is maintained by a healthcare provider. In some examples, a healthcare provider is able to look through the patient's medical history using an EHR and, in the same interface, is able to order laboratory work to be performed upon the patient.”
Dunleavy discusses features of the system that are consistent with a GUI (e.g., a hierarchical menu of choices (see par. [0036], selecting data, par. [0035]-[0036], [0089]).
The combination of Conlin, Dunleavy, Johnson, and Natoli, teaches the use of a GUI in claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Conlin, Dunleavy, Johnson, and Natoli the ability to present the GUI fields in a GUI of the electronic medical records system, as taught by Dunleavy, because it allows the healthcare provider to review the patient’s information and place an order for diagnostic testing in the same interface.

Claim 12
	Regarding claim 12, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Determining, based on the patient data, one or more biomarkers, wherein the one or more diagnostic tests are designed to detect the one or more biomarkers
Par. [0011], “Examples of diagnostic tests are set forth below and include, but are not limited to, blood tests, including total cholesterol, Pap testing and white blood cell count, pathological testing, including biopsy analysis, and molecular and/or genetic testing, that aid in the screening for, detection of and/or prognosis for and/or recover from disease states. ”
Par. [0048], “ In another embodiment, information regarding the results of a laboratory test may be sent from laboratory management data store 205 to health care provider data store 280. In various embodiments, information 
Par. [0054], “The laboratory management data store 205 in FIG. 2 contains information related to laboratory test results 260. Information related to laboratory test results 260 can include information such as the actual results of the test, suggested follow-up tests, historical information based on past test results, diagnostic information, information related to medical guidelines or thresholds for one or more tests, and other information related to test results.”
Par. [0076], “A physician may be able to view the results of one or more laboratory tests. In one embodiment, a health care provider can customize the presentation of results of one or more laboratory tests. For example, one health care provider may customize test results so that only raw data related to the laboratory test is sent in the test results. Another health care provider may customize test results so that raw data as well as graphical indications, such as a bar chart or a pie chart, is shown in a test results report.”

Claim 13
	Regarding claim 13, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Wherein the patient data includes one or more of demographic information, insurance coverage information, symptoms, medical history, behavioral characteristics, diagnostic test orders, or diagnostic test results
Par. [0009], “As used herein, patient information may comprise medical information and refer to information relating to a patient's individual and/or family medical history, including but not limited to, physical characteristics 

Claim 14
	Claim 14 is a system claim that recites a system for providing clinical decision support comprising components that perform functions that are the same or substantially similar to the steps of the method of claim 1. Conlin teaches the following limitations not addressed by the rejection of claim 1:
A system for providing clinical decision support
Par. [0002], “This disclosure relates generally to health care delivery and more particularly to systems, methods and media that provide users of a health care system information, such as information relating to laboratory tests and health plans. This disclosure also relates to systems, methods and media that provide decision support to health care providers.”

Claim 15
	Regarding claim 15, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 14. Conlin further teaches
The transmitting of the one or more test requisitions includes transmitting the one or more test requisitions to a diagnostic test provider and the receiving of the one or more results includes receiving the one or more results from the diagnostic test provider
Par. [0066], “In an embodiment, processing the information may further comprise analyzing patient information, health plan information, and/or laboratory information and presenting the submitter of the information, e.g. a health care professional, with options for at least one of a laboratory test and/or a laboratory facility based on the information.”
Par. [0108], “In another embodiment, multiple laboratories may be presented for a single test. For example, one laboratory facility--such as a physician office laboratory--that is in close proximity to a patient may be presented for collecting a sample from the patient for the laboratory test while another laboratory facility may be presented for sample analysis.”
Par. [0112], “In one embodiment, a laboratory testing facility may be able to access one or more web pages associated with the laboratory benefits organization that provides notification of orders. Information regarding orders may be stored in a data store, such as data store 195 shown in FIG. 1. For example, data store 195 may contain a list of completed orders as well as a list of pending orders that need to be completed.”

Claims 16-17 and 21
	Claims 15-17 and 21 are system claims dependent from claim 14 that recite additional limitations that are the same or substantially similar to claims 2, 3, and 12, respectively. Please refer to the rejections of claim 14 and claims 2, 3, and 12.

Claim 18
	Claim 18 is a computer program product claim that recites a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations that are the same or substantially similar to the steps of the 
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations
Par. [0002], “This disclosure relates generally to health care delivery and more particularly to systems, methods and media that provide users of a health care system information, such as information relating to laboratory tests and health plans. This disclosure also relates to systems, methods and media that provide decision support to health care providers.”

Claims 19-20 and 22
	Claims 19-20 and 22 are computer program product claims dependent from claim 18 that recites additional limitations that are the same or substantially similar to the limitations of claims 3, 13, and 2, respectively. Please refer to the rejections of claims 18 and 3, 13, and 2.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conlin, Dunleavy, Johnson, and Natoli, in further view of Aronson (US PG Pub. 2008/0270438).

Claim 5
	Regarding claim 5, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Transmitting results to a health care provider data store that stores patient information for that health care provider
Par. [0055], “For example, data store 280 may be associated with a health care provider such as a hospital or a doctor's office. In one embodiment, data 
Par. [0049], “For instance, the medical information computing system may maintain an electronic medical record for the patient, and the clinical decision support engine may monitor the clinical information in the electronic medical record.”
However, Conlin does not explicitly teach
Transmitting, to the EMR system, the standardized results
Aronson teaches
Transmitting, to the EMR system, the standardized results
Par. [0092], “As noted, the recipient may receive multiple copies of a message, and each copy may be in a different form. For example, a client may maintain several applications (ex., applications 234 and 238 (FIG. 2)) that participate in the client's workflow, i.e., generating or consuming messages. Each of a client's applications (or a subset of the applications selected based on a transaction type or other selector) receives a copy of each message (or selected messages) sent to the client. For example, a provider may wish to have a copy of each incoming message sent to a central EMR system, as well as to a department or health care professional that or who requested the laboratory test that caused the incoming message to be sent.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Conlin, Dunleavy, Johnson, and Natoli the ability to transmit the standardized results to the EMR system, as taught by Aronson, because see Aronson, par. [0005]-[0006]).

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conlin, Dunleavy, Johnson, and Natoli, in further view of Schmitt (US PG Pub. 2008/0082357).

Claim 6
	Regarding claim 6, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Generating, based on the request and each test definition associated with the one or more diagnostic tests, a set of one or more patient information requested of the user
Par. [0068], “In an embodiment the processing of information may comprise determining a need for additional information. For example, if patient information is in some way incomplete then the processing device may request additional information by calling out to the submitting device.”
However, Conlin does not teach
Generating a set of one or more patient information fields of the plurality of GUI fields
Schmitt teaches
Generating a set of one or more patient information fields of the plurality of GUI fields
Fig. 4A-6C show the system using a GUI with different GUI fields
Par. [0045], “In some embodiments, the medical information computing system 202 may include a computerized physician order entry (CPOE) system. A CPOE system allows clinicians to enter healthcare orders, which comprise requests for medication and non-medication tasks to be performed for a patient. An order may include, for instance, a request for a procedure, a medication, a laboratory test, an evaluation, a treatment, or a nursing task to be performed. In such embodiments, another advantage of interfacing and/or integrating the clinical decision support engine 204 with the medical information computing system 202 is that orders may be entered by a clinician directly from a clinical decision support event based on clinical advice provided by the clinical decision support engine 204.”
Par. [0055], “The user interface provides an interactive clinical decision support event by presenting relevant clinical information and clinical advice to a clinician while soliciting additional clinical information from the clinician and/or allowing the clinician to modify accessed clinical information.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Conlin, Dunleavy, Johnson, and Natoli the ability to request additional information from the user by generating a set of one or more patient information GUI fields, as taught by Schmitt, because it “provides an interactive clinical decision support event by presenting relevant clinical information and clinical advice to a clinician while soliciting additional clinical information from the clinician, and/or allowing the clinician to modify accessed clinical information” (Schmitt, par. [0055]).

Claim 7
	Regarding claim 7, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Generating a selectable list of candidate test fields in the user interface
Par. [0063], “For example, a physician, a physician's assistant and/or a nurse may review and/or input patient information, such as one or more current symptoms for a patient, and communicate patient information via an electronic device and the physician, physician's assistant and/or a nurse may be presented with laboratory test options on the electronic device in view of the communication.”
However, Conlin does not teach
Generating, based on the request, a set of one or more candidate diagnostic test fields of the plurality of GUI fields
Schmitt teaches
Generating, based on the request, a set of one or more candidate diagnostic test fields of the plurality of GUI fields
Par. [0045], “In some embodiments, the medical information computing system 202 may include a computerized physician order entry (CPOE) system. A CPOE system allows clinicians to enter healthcare orders, which comprise requests for medication and non-medication tasks to be performed for a patient. An order may include, for instance, a request for a procedure, a medication, a laboratory test, an evaluation, a treatment, or a nursing task to be performed. In such embodiments, another advantage of interfacing and/or integrating the clinical decision support engine 204 with the medical information computing system 202 is that orders may be entered by a clinician directly from a clinical decision support event based on clinical advice provided by the clinical decision support engine 204.”
Par. [0068], “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an 
The motivation and rationale to combine the different elements of the GUI from Schmitt in claim 7 is substantially the same as the motivation and rationale to combine the GUI elements from Schmitt in claim 6. The motivation and rationale to combine are incorporated herein.

Claim 8
	Regarding claim 8, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
The ability to recommend additional tests that should be performed
Par. [0037], “As another example, an additional laboratory test may be recommended if factors indicate that an additional laboratory test may need to be ordered.”
The ability to request more than one test at a time
Par. [0096], “After information is presented to a health care provider, the provider may select one or more tests to be run.”
However, Conlin does not teach
Generating, based on each test definition associated with the one or more diagnostic tests, a set of one or more test requisition fields of the plurality of GUI fields

Generating, based on each test definition associated with the one or more diagnostic tests, a set of one or more test requisition fields of the plurality of GUI fields
Par. [0045], “In some embodiments, the medical information computing system 202 may include a computerized physician order entry (CPOE) system. A CPOE system allows clinicians to enter healthcare orders, which comprise requests for medication and non-medication tasks to be performed for a patient. An order may include, for instance, a request for a procedure, a medication, a laboratory test, an evaluation, a treatment, or a nursing task to be performed. In such embodiments, another advantage of interfacing and/or integrating the clinical decision support engine 204 with the medical information computing system 202 is that orders may be entered by a clinician directly from a clinical decision support event based on clinical advice provided by the clinical decision support engine 204.”
Par. [0068], “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400.”


Claim 9
	Regarding claim 9, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin
Generating, based on the one or more standardized results and each test definition associated with the one or more diagnostic tests, a set of one or more test results
Par. [0054], “The laboratory management data store 205 in FIG. 2 contains information related to laboratory test results 260. Information related to laboratory test results 260 can include information such as the actual results of the test, suggested follow-up tests, historical information based on past test results, diagnostic information, information related to medical guidelines or thresholds for one or more tests, and other information related to test results.”
Par. [0076], “A physician may be able to view the results of one or more laboratory tests. In one embodiment, a health care provider can customize the presentation of results of one or more laboratory tests. For example, one health care provider may customize test results so that only raw data related to the laboratory test is sent in the test results. Another health care provider may customize test results so that raw data as well as graphical indications, such as a bar chart or a pie chart, is shown in a test results report.”
Par. [0113]-[0119] discuss the ability to receive test results and provide the test results to users of the system.

Generating, based on the one or more standardized results and each test definition associated with the one or more diagnostic tests, a set of one or more test result fields of the plurality of GUI fields
Par. [0065], “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410.”
This shows that fields of a GUI can be populated using the data from test results stored in the EMR system.
The motivation and rationale to combine the different elements of the GUI from Schmitt in claim 9 is substantially the same as the motivation and rationale to combine the GUI elements from Schmitt in claim 6. The motivation and rationale to combine are incorporated herein.

Claim 10
	Regarding claim 10, the combination of Conlin, Dunleavy, Johnson, and Natoli teaches all the limitations of claim 1. Conlin further teaches
Generating, based at least on the one or more courses of action, and a set of one or more recommended courses of action
Par. [0117], “In embodiments, a test results report may contain one or more additional recommended tests based on analysis of the patient information including the test result in view of a policy or policies. For example, based at least in part on the results of the current laboratory test, a determination may be made that one or more additional laboratory tests should be performed. A 
Schmitt teaches
Generating, based at least on the one or more courses of action, and a set of one or more recommended courses of action fields of the plurality of GUI fields
Par. [0072], “Based on the available clinical information, the clinical decision support engine has determined that Xigris.RTM. should not be ordered for the patient. In particular, the preliminary clinical advice provided in the clinical advice area 506 includes: "Do NOT order Xigris. Patient does not meet criteria as defined." As the clinician reviews the clinical information presented in the clinical information elements of the user interface 500, the clinician recognizes that the clinical information element 510, which includes: "Does the patient have a syndrome with a high risk of associated infection," has "No" as the associated clinical information. The clinician recognizes that this is incorrect and changes the clinical information for the element 510 to "Yes," as shown in FIG. 5B. In response to the clinician's input, the clinical advice is updated to indicate: "Criteria met for Xigris order; please continue by verifying that no contraindications are present."”
The motivation and rationale to combine the different elements of the GUI from Schmitt in claim 10 is substantially the same as the motivation and rationale to combine the GUI elements from Schmitt in claim 6. The motivation and rationale to combine are incorporated herein.

Response to Arguments
101 Rejections
Applicant’s arguments and amendments, see Remarks, filed February 15, 2022, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn. 

103 Rejections
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Examiner, Art Unit 3686